C. A. 5th Cir. Motion of Lawyers’ Committee for Civil Rights Under Law for leave to file a brief as amicus curiae in No. 632 granted. Petition for a writ of certiorari in No. 632 granted, and cross-petition for a writ of certiorari in No. 713 denied. No. 632 set for oral argument on Thursday, October 23.
Case will be heard on the certified unprinted record as well as printed briefs already on file and typewritten copies of any further briefs the parties may desire to *803submit. Typewritten brief for the petitioners shall be on file by Friday, October 17, and the typewritten brief, or briefs, for respondents shall be on file by Wednesday, October 22.
Jack Greenberg, James M. Nabrit III, Norman C. Amaker, and Melvyn Zarr for petitioners in No. 632. A. F. Summer, Attorney General of Mississippi, and John C. Satterfield for Holmes County Board of Education et al., and Solicitor General Griswold for the United States, respondents in No. 632. Messrs. Summer and Satterfield for petitioners Holmes County Board of Education et al. in No. 713. John W. Douglas, Bethuel M. Webster, Cyrus R. Vance, Asa Sokolow, John Schafer, Louis F. Oberdorfer, John Doar, Richard C. Dinkelspiel, Arthur H. Dean, Lloyd N. Cutler, Bruce Bromley, Berl I. Bernhard, Timothy B. Dyk, and Michael R. Klein for Lawyers’ Committee for Civil Rights Under Law as amicus curiae in support of the petition in No. 632.
Reported below: 417 F. 2d 852.